Mr. Justice Walicek, delivered the opinion of the Court. It has been repeatedly decided by this court that a motion for a new trial is, in effect, an abandonment of the exceptions taken to the opinion of the court in the progress of the' trial unless they are set forth in the motion for a new trial as causes for granting it, and that this court, when called upon to review the decision of the circuit court upon such motion will limit its inquiry to the specific causes set forth in the motion. In a late case, reported in 5 English Rep. 483, Berry vs. Singer, this question was reviewed and the practice settled. But then before any question can be raised touching the correctness oí the decision of the court below upon such motion, it is indispensably necessary that the party who desires to present the question before this court should except to the opinion of the circuit court in overruling such motion, or he will be considered as acquiescing in it. In this case no such exception appears to have been taken, nor is there any bill of exception filed preserving of record the facts upon which the court below decided. The paper marked (A.) and transcribed and certified to this court, although signed by the judge, is no part of the record. But if these objections did not exist and the appellant had excepted and brought the evidence before us, the exceptions to the opinion of the court below in admitting parol evidence to prove the assumpsit to pay the debt of a third person, would not have been presented in this case; for our inquiry is limited to the specific causes set forth in the motion, and appellant, having failed to assign this as one of the causes, must be considered as having waived and abandoned that objection. The case stands before us upon motion for a new trial overruled, without exception or the facts upon which the decision was made. In such cases we must presume that the facts were sufficient to sustain the judgment of the circuit court. Let the judgment be affirmed with costs.